DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 04/02/2021.
	Currently, claims 1-9 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/02/2021. The IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0346348 A1 to Collins et al. (“Collins”).

    PNG
    media_image1.png
    677
    436
    media_image1.png
    Greyscale

	Regarding independent claim 1, Collins in Fig. 7 teaches a deep ultraviolet (DUV) light-emitting diode (LED) module structure (Fig. 7 & ¶ 51, UVLED package) comprising: 
a holder 500 (¶ 53, TO CAN cap 500) configured to accommodate a substrate 70 (Fig. 7 & ¶ 39, mount 70), and the holder 500 including a receiving cup 60, 536 (Fig. 7, ¶ 56 & ¶ 43-¶ 44, optic 60 and region 536 together form in a shape of a cup that receives UVLED 1) mounted therein and a transparent layer 72 (¶ 56, transparent plate 72) mounted on a top of the receiving cup 60, 536 (Fig. 7); 
wherein the holder 500 includes a DUV LED chip 1 (¶ 56, ¶ 1 & ¶ 3, UVLED 1 has a spectral range to deep ultraviolet and is a chip) adhered (i.e. attached) on the substrate 70 (Fig. 7), and the holder 500, the substrate 70, and the DUV LED chip 1 are connected and packaged (see Fig. 7 & ¶ 58).
Regarding claim 2, Collins in Fig. 7 further teaches the substrate 70 is electrically connected with a drive circuit 70 (¶ 39, driver circuitry (“70”) for UVLED 1 is disposed on or within mount 70), and the drive circuit 70 is configured to turn on/off the DUV LED chip 1 (see Note below).
Note: A limitation of “configured to turn on/off the DUV LED chip” is attempting to define the claimed drive circuit by what it does, rather than by what it is, which can be evidenced by its specific structure or specific composition. See MPEP § 2173.05(g). The limitation can be construed as a function and/or a property of the claimed DUV LED module structure. 
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)". 
Here, since Collins teaches all of the claimed structure limitations of the claimed DUV LED module structure, the DUV LED module structure taught by Collins is capable of performing the claimed function as recited in the limitation above.
Furthermore, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic{,} and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underlined for emphasis}." 
Here, the limitation does not structurally distinguish the claimed drive circuit over the prior art as is it directed to a function or property of the claimed DUV LED module structure. The DUV LED module structure including inherently has the property or can function as recited in the limitation above, because it necessarily flows from the teachings of Collins that a driver circuitry included in the mount 70 electrically connects the UVLED 1, such driver circuitry would provide power supply to the UVLED that turns on and off the UVLED as claimed.
Regarding claim 3, Collins in Fig. 7 further teaches the transparent layer 72 is located on a specific angle with respect to the receiving cup 60, 536 so that DUV LEDs 1 (¶ 39 & ¶ 56, multiple UVLEDs 1) of the DUV LED chip 1 emits lights at different angles or in a single direction (Fig. 7, an UVLED 1 must emit light at different angles or in a single direction) to enhance reflectivity and light extraction efficiency (¶ 56, ¶ 43-¶ 44 & ¶ 49, optic 60 reflects UV radiation, which would adjust (including enhance) the light extraction efficiency of the UVLED device).
Regarding claim 4, Collins in Fig. 7 further teaches the substrate 70 is made of conductively inorganic material (¶ 39), and the conductively inorganic material is ceramics (¶ 39, ceramic mount).
Regarding claim 5, Collins in Fig. 7 further teaches a heat dissipation element 504 (¶ 52, neutral slug 704 is a heat sink) is connected with a bottom of the substrate 70 (Fig. 1 & ¶ 52) so as to dissipate heat to an external environment (¶ 52).
Regarding claim 6, Collins in Fig. 7 further teaches the transparent layer 72 is a flat film (Fig. 7), and the transparent layer 72 is made of transparent material (¶ 53, plate 72 is transparent and includes quartz) and has a beam angle (Collin’s transparent layer 72, which is being formed of quarts, which is the same material as the Applicant purported in disclosure for the transparent layer (see page 5 in the specification of the present application), thus Collin’s transparent layer 72 must have a beam angle for the light that passes through).
	Regarding claim 7, Collins in Fig. 7 further teaches the receiving cup 60, 536 is adjustable to a desired angle based on using requirements, thus adjusting radiation intensity (¶ 56, ¶ 44 & ¶ 49, optic 60 reflects UV radiation and changes radiation pattern. That is, optic 60 adjusts radiation to a desired angle and the radiation intensity).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the transparent layer includes a press sheet mounted on a top thereof, having a specific reflection angle, and configured to fix the transparent layer.
	Claim 9 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein the DUV LED chip is connected with any one of white LEDs, infrared LED, and a combination of the white LEDs and the infrared LED.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2016/0155907 A1 to Ozeki et al. relates to a light-emitting device package having a deep UV LED on a sub-mount in a resin package surrounded by a reflector layer, and a lens guide unit covering the deep UV LED and the reflector layer and a plate guide unit covering the lens guide unit, and a lead frame under the deep UV LED dissipating heat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                         

/JAY C CHANG/Primary Examiner, Art Unit 2895